

THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
ANY MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT OR APPLICABLE STATE SECURITIES LAWS.


SYMBOLLON PHARMACEUTICALS, INC.


Warrant for the Purchase of Shares of Class A Common Stock,
par value $.001 per share


This Warrant Expires on February 28, 2009


No. __            ______ Shares


This is to verify that, FOR VALUE RECEIVED, ____________, with an address at
__________________________________, telephone no. ____________, or its
registered permitted assigns (hereinafter referred to as the "Holder") is
entitled to purchase, subject to the terms and conditions hereof, from Symbollon
Pharmaceuticals, Inc., a Delaware corporation (the "Company"), ___________
(______) shares of the Class A Common Stock of the Company, par value $.001 per
share (the "Common Stock"), at any time from September 1, 2006 (the “Initial
Date”) and ending (except as otherwise provided in paragraph 5(b) hereof) at
5:00 p.m. Eastern Standard Time on February 28, 2009 (the "Termination Date"),
at an exercise price per share of $0.65, as the same may hereafter be adjusted
in accordance with the terms hereof (as the same may be adjusted, the "Exercise
Price"). The number of shares of Common Stock purchasable upon exercise of this
Warrant (the "Warrant") shall be subject to adjustment from time to time upon
the occurrence of certain events as set forth below. The shares of Common Stock
issuable or issued upon exercise of this Warrant, as adjusted from time to time,
are sometimes referred to hereinafter as "Exercise Shares."


1. Exercise of Warrant; Issuance of Exercise Shares.


(a) Exercise of Warrants. This Warrant may be exercised in whole at any time or
in part from time to time on or after the Initial Date until and including the
Termination Date, upon surrender of this Warrant on any Business Day, as
hereinafter defined, to the Company at its principal office, presently located
at the address of the Company set forth in Section 10 hereof (or such other
principal office of the Company, if any, as shall theretofore have been
designated by the Company by written notice to the Holder), together with: (i) a
completed and duly executed Notice of Warrant Exercise in the form set forth in
Exhibit A hereto and made a part hereof (an "Exercise Notice"); (ii) payment in
full of the Exercise Price for the number of Exercise Shares set forth in the
Exercise Notice, in lawful money of the United States of America, by certified
check or bank cashier's check made payable to the order of the Company, or by
wire transfer of immediately available funds to an account designated by the
Company; and (iii) such other instruments or agreements duly signed by the
Holder as may, in the Company's discretion, be reasonably necessary or advisable
in order that the issuance of such Exercise Shares comply with applicable rules
and regulations under any applicable federal or state securities laws or any
requirement of any national securities exchange, association or quotation system
on which Common Stock may be traded (collectively, "Related Instruments"). For
purposes of this Warrant, the term "Business Day" shall be understood to mean
any day upon which commercial banks in Middlesex County, Massachusetts are not
required or authorized by law to be closed. Upon such surrender of this Warrant
and related Exercise Notice (and any Related Instruments, if required) and
payment of the Exercise Price as aforesaid, the Company shall issue and cause to
be delivered with all reasonable dispatch to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate or
certificates for the number of full shares of Common Stock comprising the
applicable number of Exercise Shares so purchased upon the exercise of this
Warrant. Such certificate or certificates shall be deemed to have been issued,
and any person so designated to be named therein shall be deemed to have become
a holder of record of the Exercise Shares represented thereby, as of the date of
surrender of this Warrant (accompanied by the related Exercise Notice and
Related Instruments, if any) and payment in full of the Exercise Price, as
aforesaid, notwithstanding that the certificates representing such Exercise
Shares shall not actually have been delivered or that the transfer shall not
have been reflected on the stock transfer books of the Company. Upon any partial
exercise of this Warrant, the Company shall issue to the Holder a new Warrant in
respect of the Exercise Shares as to which this Warrant has not been exercised.
This Warrant and all rights hereunder shall expire on the Termination Date and
shall be wholly null and void to the extent this Warrant is not exercised prior
to 5:00 p.m. Eastern Standard Time on the Termination Date.


 
 

--------------------------------------------------------------------------------

 
(b) Exercise Shares Fully Paid and Non-Assessable. The Company agrees and
covenants that all Exercise Shares issuable upon the due exercise of this
Warrant will, upon issuance in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable and free and clear of
all taxes with respect to the issuance thereof (other than taxes which, pursuant
to Section 2 hereof, the Company shall not be obligated to pay) and any liens,
charges and security interests created by the Company.


(c) Reservation of Exercise Shares. The Company agrees and covenants that at all
times prior to the Termination Date it will have authorized, and hold in
reserve, a number of authorized but unissued shares of Common Stock as shall
from time to time be sufficient to permit the issuance of all Exercise Shares
issuable upon the full exercise of this Warrant.


2. Payment of Taxes. The Company will pay all documentary stamp taxes, if any,
attributable to the initial issuance of Exercise Shares upon the exercise of
this Warrant; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
of this Warrant or in respect of any certificates for Exercise Shares issued
pursuant hereto in a name other than that of the Holder upon the exercise of
this Warrant, and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid or is
not required to be paid.


3. Limited Rights of Holder. The Holder shall not, by virtue of anything
contained in this Warrant or otherwise (except upon exercise of this Warrant,
with respect to the Exercise Shares purchased thereby), be entitled to any right
whatsoever, either in law or equity, of a stockholder of the Company, including
without limitation, the right to receive dividends or to vote or to consent or
to receive notice as a stockholder in respect of meetings of stockholders or the
election of directors of the Company or any other matter.


4. Registration of Transfers and Exchanges. This Warrant shall be transferable,
subject to the provisions of Section 8 hereof, upon the books of the Company to
be maintained by it for that purpose, upon surrender of this Warrant to the
Company at its principal office accompanied by a written instrument or
instruments of transfer in the form of Exhibit B hereto or in such other form as
may be satisfactory to the Company and duly executed by the Holder or by the
duly appointed legal representative thereof or by a duly authorized attorney and
upon payment of any necessary transfer tax or other governmental charge imposed
upon such transfer. In all cases of transfer by an attorney, the original power
of attorney, duly approved, or an official copy thereof, duly certified, shall
be deposited and remain with the Company. In case of transfer by executors,
administrators, guardians or other legal representatives, duly authenticated
evidence of their authority shall be produced, and may be required to be
deposited and remain with the Company in its discretion. Upon any such
registration of transfer, a new Warrant shall (subject to Section 2 hereof) be
issued to the transferee named in such instrument of transfer, and the
surrendered Warrant shall be cancelled by the Company.


5. Adjustment of Warrant. The Exercise Price and the number and kind of
securities issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as set forth below:


(a) Dividends, Subdivisions or Combinations. If the Company shall at any time
(i) pay a dividend or make a distribution on the Common Stock in shares of its
Common Stock, (ii) subdivide its outstanding Common Stock, or (iii) combine its
outstanding Common Stock into a smaller number of shares, the number of shares
of Common Stock which may be purchased upon exercise of this Warrant thereafter
shall be adjusted so that the number of shares thereafter purchasable upon
exercise of this Warrant shall be equal to the number of shares which the Holder
would have been entitled to receive after the happening of such event had this
Warrant been exercised immediately prior to such event. Any adjustment made
pursuant to this Paragraph 5(a) shall become effective retroactively to the
relevant record date in the case of a dividend and shall become effective on the
relevant effective date, in the case of any subdivision or combination. No
adjustment hereunder shall be made in respect of any cash dividends.


 
 

--------------------------------------------------------------------------------

 
(b) Reclassifications, Reorganizations and other Transactions. In case of any
reclassification, capital reorganization or other change of outstanding Common
Stock (other than a subdivision or combination of the outstanding Common Stock
and other than a change in the par value of the Common Stock), or in case of any
consolidation or merger of the Company with or into another corporation (other
than a merger with a subsidiary of the Company in which the Company is the
continuing corporation and that does not result in any reclassification, capital
reorganization or other change of outstanding Common Stock of the class issuable
upon exercise of this Warrant), or in case of any sale, lease, transfer or
conveyance to another corporation of the property and assets of the Company as
an entirety or substantially as an entirety, the Company shall, as a condition
precedent to such transaction, cause such successor or purchasing corporation,
as the case may be (or, if the Company is not the surviving or acquiring entity,
shall use its reasonable efforts to negotiate to cause such successor or
acquiring corporation), to execute with the Holder an agreement granting the
Holder the right thereafter, upon payment of the Exercise Price in effect
immediately prior to such action, to receive upon exercise of this Warrant the
kind and amount of shares and other securities and property which the Holder
would have owned or would have been entitled to receive after the happening of
such reclassification, capital reorganization, change, consolidation, merger,
sale, lease, transfer or conveyance had this Warrant been exercised immediately
prior to such action. Such agreement shall provide for adjustments in respect of
such shares of stock and other securities and property which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section. As to any consolidation or merger, or any conveyance or transfer of the
assets and properties of the Company substantially as an entirety, in which the
Company shall not be the surviving or acquiring party and in connection with
which the Company, despite its reasonable efforts to do so, is unable to
negotiate the assumption of the obligations represented by this Warrant by the
surviving or acquiring entity, or any transaction pursuant to which the Company
shall have disposed of substantially all of its assets, or any transaction
constituting the voluntary or involuntary dissolution, liquidation or winding up
of the Company, the right to exercise this Warrant shall expire at the close of
business on the later of the dates specified in the notice of such transaction
delivered by the Company to the Holder pursuant to Section 6 hereof as the date
on which any such consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up is expected to become effective and the date as of
which it is expected that holders of record of shares of Common Stock shall be
entitled to exchange such shares for securities or other property, if any,
deliverable upon the consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up. If this Warrant has not been exercised in such cases
on or prior to such aforesaid date, it shall, anything herein to the contrary
notwithstanding, become void and all rights under this Warrant shall cease.


(c) Corresponding Exercise Price Adjustments. After any adjustment of the number
or kind of shares or other securities or property issuable upon exercise of this
Warrant pursuant to the provisions of this Section 5, the Exercise Price shall
also be adjusted so that the aggregate Exercise Price thereafter payable upon
exercise of this Warrant shall be equal to the aggregate Exercise Price which
would have been payable upon exercise of this Warrant immediately prior to such
adjustment for the purchase of the number or kind of shares or other securities
or other property issuable upon exercise of this Warrant.


(d) Adjustment Limitations. No adjustment in the number of Exercise Shares
issuable upon exercise of this Warrant, or of the Exercise Price, shall be
required to be made unless such adjustment would require an increase or decrease
of at least five percent (5%); provided, however, that any adjustments which by
reason of this Paragraph are not required to be made shall be carried forward
and taken into account in any subsequent adjustment. All calculations under this
Section 5 shall be made to the nearest cent or one-one hundredth of a share, as
the case may be, but in no event shall the Company be obligated to issue
fractional shares upon exercise of this Warrant or to make any cash payment in
lieu thereof, and any fractional shares issuable upon the exercise hereof shall
be rounded down to the immediately prior whole share.


(e) Form of Warrant After Adjustments. The form of this Warrant need not be
changed because of any adjustments in the Exercise Price or the number or kind
of the Exercise Shares, and this Warrant, and any warrant thereafter issued in
substitution for this Warrant, may continue to express the same Exercise Price
and number and kind of Exercise Shares as are stated in this Warrant, as
initially issued.


 
 

--------------------------------------------------------------------------------

 
6. Rights of Holder. Without limiting anything contained elsewhere herein, in
case at any time:


(a) The Company shall declare any dividend upon its Common Stock payable
otherwise than in Common Stock of the Company; or


(b) The Company shall offer for subscription to all of the holders of its Common
Stock any additional shares of stock of any class or any other securities
convertible into shares of stock or any rights to subscribe thereto; or


(c) There shall be any capital reorganization or reclassification of the capital
stock of the Company, or a sale of all or substantially all of the assets of the
Company, or a consolidation or merger of the Company with another corporation,
other than a merger with a subsidiary in which merger the Company is the
continuing corporation and which does not result in any reclassification or
change of the then outstanding shares of Common Stock or other capital stock
issuable upon exercise of this Warrant other than a change in par value (or from
par value to no par value or from no par value to par value); or


(d)  There shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;


then, in any one or more of said cases, the Company shall cause to be mailed to
the Holder, at the earliest practicable time (and, in any event, not less than
10 days before any record date or other date set for definitive action), written
notice of the date on which the books of the Company shall close or a record
shall be taken for such dividend, subscription, reorganization,
reclassification, consolidation, merger, dissolution, liquidation or winding up,
as the case may be. Such notice shall also set forth such facts as shall
indicate the effect of such action (to the extent such effect may be known at
the date of such notice) on the Exercise Price and the kind and amount of the
shares of stock and other securities and property deliverable upon exercise of
this Warrant. Such notice shall also specify the date as of which the holders of
the Common Stock of record shall participate in said dividend or subscription
rights or shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, dissolution, liquidation or winding up, as the case may
be. Notwithstanding anything in this Section 6 to the contrary, however, it is
agreed that the failure of the Company to give any such notice of a corporate
action shall not invalidate such corporate action.


7. Registration Rights. The Company does not have an obligation to register the
Exercise Shares.


8. Restrictions on Transferability - Restrictive Legend. Neither this Warrant
nor any of the Exercise Shares (nor any interest herein or therein) shall be
sold, assigned, pledged, encumbered, or otherwise transferred or disposed of
except in accordance with the provisions of this Section:


(a) Restrictions on Transfer; Indemnification. Neither this Warrant nor any
Exercise Shares may be offered for sale or sold, or otherwise transferred or
disposed of, in any transaction which would constitute a sale thereof within the
meaning of the Securities Act of 1933, as amended (the "Act"), unless (i) such
security has been registered for sale under the Act and registered or qualified
under applicable state securities laws relating to the offer and sale of
securities, or (ii) exemptions from the registration requirements of the Act and
the registration or qualification requirements of all such state securities laws
are available and the Company shall have received an opinion of counsel
satisfactory to the Company that the proposed sale or other transfer or
disposition of such securities may be effected without registration under the
Act and would not result in any violation of any applicable state securities
laws relating to the registration or qualification of securities for sale. The
Holder agrees to indemnify and hold harmless the Company against any loss,
damage, claim or liability (including, without limitation, any legal costs or
expenses incurred by the Company) arising from the sale, transfer or other
disposition of this Warrant or any Exercise Shares held by the Holder, or any
interest therein, in violation of the provisions of this Section 8.


(b) Restrictive Legends. Unless and until otherwise permitted by this Section 8,
this Warrant, each warrant issued to the Holder pursuant hereto or to any
transferee or assignee of this Warrant, and each certificate representing
Exercise Shares issued upon exercise of this Warrant or any warrant issued to
the Holder pursuant hereto or to any transferee or assignee of this Warrant, or
to any transferee of the person to whom any Exercise Shares are issued, shall
bear a legend setting forth the requirements of Paragraph (a) of this Section 8,
together with such other legend or legends as may otherwise be deemed necessary
or appropriate by counsel to the Company.


 
 

--------------------------------------------------------------------------------

 
(c) Notice of Proposed Transfers. Prior to any transfer, offer to transfer or
attempted transfer of this Warrant or any Exercise Shares, the holder of such
security shall give written notice to the Company of such holder's intention to
effect such transfer. Each such notice (i) shall describe the manner and
circumstances of the proposed transfer in reasonable detail, and shall contain
an undertaking by the person giving such notice to furnish such other
information as may be required, to enable counsel to the Company to make the
determinations referred to below, and (ii) shall designate the counsel for the
person giving such notice, such counsel to be reasonably satisfactory to the
Company. The person giving such notice shall submit a copy thereof to the
counsel designated in such notice, and the following provisions shall apply:


(i) If, in the opinion of counsel to the Company, the proposed transfer of this
Warrant or Exercise Shares, as appropriate, may be effected without registration
of such security under the Act or under any applicable state law, the Company
shall, as promptly as practicable, so notify the holder of such security and
such holder shall thereupon be entitled to transfer such security in accordance
with the terms of the notice delivered by such holder to the Company. Each
certificate evidencing the securities thus to be transferred (and each
certificate evidencing any untransferred balance of the securities evidenced by
such certificate) shall bear the restrictive legends referred to in Paragraph
(b) of this Section 8, unless in the opinion of counsel to the Company such
legends are not required in order to ensure compliance with the Act.


(ii) If, in the opinion of counsel to the Company, the proposed transfer of
securities may not be effected without registration under the Act or under any
applicable state law, the Company shall, as promptly as practicable, so notify
the holder thereof. However, except as referenced in Section 7 hereof, the
Company shall have no obligation to register such securities under the Act.


The holder of the securities giving the notice under this Paragraph (c) shall
not be entitled to transfer any of the securities that are the subject to such
notice until receipt of notice from the Company under subparagraph (i) of this
Paragraph (c) or registration of such securities under the Act, and under any
applicable state law, has become effective.


(d) Removal of Legend. The Company shall, at the request of any registered
holder of this Warrant or any Exercise Share issued upon the exercise hereof,
exchange the certificate representing such security for a certificate
representing the same security not bearing the restrictive legends required by
Paragraph (b) of this Section 8 if, in the opinion of counsel to the Company,
such restrictive legends are no longer necessary.


9. Redemption of the Warrants.


Not applicable.


 
 

--------------------------------------------------------------------------------

 
10. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed to have been (a) when received, if delivered in
person; (b) when sent, if sent by electronically confirmed facsimile
transmission; or (c) five Business (5) Days following the mailing thereof, if
mailed by certified first class mail, postage prepaid, return receipt request,
in any such case as to the following addresses or facsimile transmission
numbers:


If to the Company, to:


Symbollon Pharmaceuticals, Inc.
37 Loring Drive
Framingham, Massachusetts 01702
Attention: Paul C. Desjourdy, President
Telephone: (508) 620-7676
Telecopier: (508) 620-7111


If to the Holder, to the address and facsimile transmission number set forth on
the first page hereof, or in either case to such other address as the party
shall have furnished in accordance with the Paragraph 9(b) hereof.


10. Supplements and Amendments. The Company may from time to time supplement or
amend this Warrant without the approval of the Holder in order to cure any
ambiguity or to correct or supplement any provision contained herein which may
be defective or inconsistent with any other provision, or to make any other
provisions in regard to matters or questions herein or arising hereunder which
the Company may deem necessary or desirable and which shall not materially
adversely affect the interests of the Holder hereunder. Otherwise this Warrant
may be amended or any of its provisions waived only by a written consent or
consents executed by the Company and Holders of a majority of the then
outstanding unexercised Warrants. Any amendment or waiver shall be binding upon
all existing and future Holders.


11  Lost, Stolen or Mutilated Warrants. Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of any Warrant (and
upon surrender of any Warrant if mutilated), and upon reimbursement of the
Company’s reasonable incidental expenses and indemnity reasonably satisfactory
to the Company, the Company shall execute and deliver to the Holder thereof a
new Warrant of like date, tenor and denomination.


12  Successors and Assigns. This Warrant shall inure to the benefit of and be
binding on the respective successors, permitted assigns and legal
representatives of the Holder and the Company.


13  Severability. If for any reason any provision or term of this Warrant is
held to be invalid or unenforceable, all other valid provisions herein shall
remain in full force and effect and all terms and provisions of this Warrant
shall be deemed to be severable.


14  Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of The Commonwealth of Massachusetts without regard to its
conflict of laws provisions.


15  Headings. Section and Paragraph headings used herein are included herein for
convenience of reference only and shall not affect the construction of this
Warrant nor constitute a part of this Warrant for any other purpose.


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date and year first above written.




SYMBOLLON PHARMACEUTICALS, INC.






By:_____________________________________
Paul C. Desjourdy, President





 
-
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


NOTICE OF WARRANT EXERCISE


Pursuant to a Warrant issued by Symbollon Pharmaceuticals, Inc., a Delaware
corporation (the "Company"), to the undersigned dated as of September 1, 2004,
the undersigned hereby irrevocably elects to exercise its warrant to the extent
of purchasing _______________ shares of Class A Common Stock (the "Exercise
Shares") of the Company as provided for therein.


The undersigned hereby represents and agrees that the Exercise Shares purchased
pursuant hereto are being purchased for investment and not with a view to the
distribution or resale thereof, and that the undersigned understands that said
Exercise Shares have not been registered under the Securities Act of 1933, as
amended.


Payment of the full purchase price of the Exercise Shares is enclosed herewith,
in the form of a certified or cashiers check made payable to the Company, or has
been wired, in the form of immediately available funds, to an account designated
by the Company.


The undersigned requests that a certificate for the Exercise Shares be issued in
the name of:
______________________________
______________________________

   
 

(Please print name, address and social security number)


and, if said number of shares shall not be all the number of shares of Common
Stock purchasable hereunder, that a new Warrant certificate for the balance of
the number of shares of Common Stock
purchasable under the Warrant be registered in the name of the undersigned and
delivered to the
address set forth under the undersigned's signature below.




Name of Warrant holder (or registered assignee):
________________________________
(Please Print)


Address:________________________________________
________________________________________
________________________________________


Signature:______________________________________ Date:____________________________


Note: The above signature must correspond with the name as written upon the face
of the Warrant in every particular, without alteration or enlargement or any
change whatever unless this Warrant has been assigned on the records of the
Company.





 
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B




ASSIGNMENT




(To be signed only upon assignment of Warrant)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________________________________________________________


______________________________________________________________________________


(Name and Address of Assignee Must be Printed or Typewritten)






the within Warrant, hereby irrevocably constituting and appointing
____________________ Attorney to transfer said Warrant on the books of the
Company, with full power of substitution in the premises.




Dated: _______, ____ __________________________________        Signature of
Registered Holder


Notice:  The above signature must correspond with the name as written upon the
face of the within Warrant certificate in every particular, without alteration
or enlargement or any change whatever.

